As filed with the Securities and Exchange Commission on April 8, 2014 File Nos. 333-192063 and 811-22909 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 5 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 7 OUTLOOK FUNDS TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 David Faherty Atlantic Fund Services Three Canal Plaza Portland, ME 04101 Copies to: Aisha J. Hunt Dechert LLP One Bush Street, Suite 1600 San Francisco, CA 94104 It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X]on April 9, 2014, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) [X]this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered: 3D Printing and Technology Fund OUTLOOK FUNDS TRUST CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A: The Prospectus for the 3D Printing and Technology Fund, is incorporated herein by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on February 5, 2014, accession No.0001435109-14-000132 (“PEA No. 1”). Part B: The Statement of Additional Information for the 3D Printing and Technology Fund, is incorporated herein by reference to PEA No. 1. Part C: Incorporated herein by reference to PEA No. 1. Signature Page Explanatory Note This Post-Effective Amendment No.5 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until April 9, 2014, the effectiveness of the registration statement for the 3D Printing and Technology Fund, filed in Post-Effective Amendment No. 1 on February 5, 2014, pursuant to paragraph (a) of Rule 485 of the 1933 Act. No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York onApril 8, 2014. OUTLOOK FUNDS TRUST By: /s/ Alan M. Meckler Alan M. Meckler President Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated onApril 8, 2014. (a) Principal Executive Officer /s/ Alan M. Meckler Alan M. Meckler Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees /s/ Alan M. Meckler Alan M. Meckler John M. Meckler, Trustee* Stephen W. Leonhardt, Trustee* Mark D. Moyer, Trustee* Lawrence E. Phillips, Trustee* By: /s/ Dave Faherty Dave Faherty As Attorney-in-fact * Pursuant to powers of attorney previously filed.
